Name: Commission Regulation (EEC) No 3935/88 of 16 December 1988 amending Regulation (EEC) No 637/86 fixing the quantitative restrictions on imports into Portugal of certain fruit and vegetables from third countries
 Type: Regulation
 Subject Matter: plant product;  international trade;  Europe
 Date Published: nan

 No L 348/24 Official Journal of the European Communities 17. 12. 88 COMMISSION REGULATION (EEC) No 3935/88 of 16 December 1988 amending Regulation (EEC) No 637/86 fixing the quantitative restrictions on imports into Portugal of certain fruit and vegetables from third countries whereas the volume of the quotas for 1989 should therefore be fixed accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ('), as amended by Regulation (EEC) No 222/88 (2), and in particular Article 3 (1 ) thereof, Whereas Article 280 of the Act of Accession provides that Portugal may maintain quantitative restrictions on imports from third countries of certain agricultural products until 31 December 1995 ; whereas Commission Regulation (EEC) No 637/86 (3), as last amended by Regulation (EEC) No 3942/87 (4), fixes, by volume, the quotas applicable in Portugal in respect of certain fruit and vegetables from third countries ; Whereas an increase of 10 % in the quotas for 1988 is not likely to cause disruption on the Portuguese market ; Article 1 Regulation (EEC) No 637/86 is hereby amended as follows : 1 . in Article 1 ( 1 ), 'for 1988 ' is replaced by 'for 1989' ; 2 . the Annex is replaced by the Annex to this Regulation. Article 2. This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367, 31 . 12. 1985, p. 23. (2) OJ No L 28 , 1 . 2. 1988 , p. 1 . 0 OJ No L 60, 1 . 3. 1986, p. 26. 0 OJ No L 373, 31 . 12. 1987, p. 20 . 17. 12. 88 Official Journal of the European Communities No L 348/25 ANNEX ANNEX J (tonnes) CN code Description Quotafor 1989 0702 00 ex 0702 00 10 ex 0702 00 90 0703 0703 10 ex 0703 10 11 ex 0703 10 19 ex 0703 20 00 0704 0704 10 ex 0704 10 10 ex 0704 10 90 0805 0805 10 0805 10 11 0805 10 15 0805 10 19 0805 10 21 . 0805 10 25 0805 1029 ex 0805 10 31 ex 0805 10 35 ex 0805 10 39 Tomatoes, fresh or chilled :  From 1 November to 14 May :  From 1 December to 14 May  From 15 May to 31 October :  From 15 May to 31 May Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled :  Onions and shallots :   Onions :    Seed :  From 1 August to 30 November    Other :  From 1 August to 30 November  Garlic :  From 1 August to 31 December Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled :  Cauliflowers and headed broccoli :   From 1 5 April to 30 November :  From 1 November to 30 November   From 1 December to 14 April :  From 1 December to 31 March Citrus fruit, fresh or chilled :  Oranges :   Sweet oranges, fresh :    From 1 April to 30 April :     Sanguines and semi-sanguines   Other :      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins      Other    From 1 May to 15 May :     Sanguines and semi-sanguines r Other :      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins      Other    From 16 May to 15 October :     Sanguines and semi-sanguines : From 16 May to 31 August     Other :      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins :  From 16 May to 31 August      Other :  From 16 May to 31 August    From 16 October to 31 March : 598 227 10 100 128 No L 348/26 Official Journal of the European Communities 17. 12. 88 (tonnes) CN code Description Quotafor 1989     Sanguines and semi-sanguines : ¢  From 1 February to 31 March s     Other :      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins :  From 1 February to 31 March      Other :  From 1 February to 31 March   Other :    From 1 April to 15 October :  From 1 April to 31 August    From 16 October to 31 March :  From 1 February to 31 March  Mandarins (including tangerines and satsumas) ; Clementines, wilkings and similar citrus hybrids :   Monreales and satsumas :  Satsumas : from 1 November to 31 March   Mandarins and wilkings :  Mandarins : from 1 November to 31 March   Tangerines :  From 1 November to 31 March 24 24 ex 0805 10 41 ex 0805 10 45 ex 0805 10 49 ex 0805 10 70 ex 0805 10 90 0805 20 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 0805 30 ex 0805 30 10 0806 0806 10 ex 0806 10 19 0808 0808 10 ex 0808 10 93 ex 0808 10 99 0808 20 ex 0808 20 31 0808 20 33 0808 20 35 ex 0808 20 39 0809 ex 0809 10 00 ex 0809 30 00 407 686  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia) :   Lemons (Citrus limon, Citrus limonum):  From 1 June to 31 October Grapes, fresh or dried :  Fresh :   Table grapes :    From 15 July to 31 October :  From 15 August to 30 September Apples, pears and quinces, fresh :  Apples :   Other :    From 1 January to 31 March :  From 1 March to 31 March  From 1 April , to 31 July :  From 1 April to 30 June  Pears and quinces :   Pears :    Other :     From 1 January to 31 March :  From 1 February to 31 March     From 1 April to 15 July   From 16 July to 31 July   From 1 August to 31 December :  From 1 August to 31 August Apricots, cherries, peaches (including nectarines), plums and sloes, fresh :  Apricots :  From 15 June to 15 July  Peaches, including nectarines :  Peaches : from 1 May to 30 September 427 40 224'